Case 1:17-cv-00289-JMS-MJD Document 227 Filed 04/16/19 Page 1 of 3 PageID #: 2972



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

     MICHAEL RAY STAFFORD,                           )
     CHARLES SMITH and DOUGLAS SMITH,                )
     individually, and on behalf of those            )
     similarly situated,                             )
                                                     )
                     Plaintiffs,                     )
                                                     )
            v.                                       )   Case No. 1:17-cv-289-JMS-MJD
                                                     )
      ROBERT E. CARTER, JR., et al.,                 )
                                                     )
                     Defendants.                     )

                PLAINTIFFS’ NOTICE OF SUPPLEMENTATION OF RECORD

           Plaintiffs, Michael Ray Stafford, Charles Smith, and Douglas Smith, individually,

     and class members, by counsel, hereby supplement the record with examples of treatment

     plans, pursuant to this Court’s order. [Filing No. 209 at 2.]

           1.     Plaintiffs have reviewed State Defendants’ Supplementation of the Record

     [Filing No. 226]. With respect to the settlement agreements in Chimenti v. Pennsylvania

     DOC, 2:15-cv-03333-JP, United States District Court for the Eastern District of

     Pennsylvania, and Aragon v. Raemisch, 1:17-cv-01744, United States District Court for the

     District of Colorado, Plaintiffs contend that, notwithstanding any other term in those

     settlements and because of the terms of those settlements, the plaintiffs in those actions

     reasonably expect universal treatment for all inmates with chronic HCV, no matter their

     fibrosis level, by June 2022.

           2.     In addition to materials previously filed by the parties, Plaintiffs also

     supplement the record with, and designate, the following exhibits, regarding the Chimenti

     and Aragon cases:
Case 1:17-cv-00289-JMS-MJD Document 227 Filed 04/16/19 Page 2 of 3 PageID #: 2973




                    a.      “ACLU and Colorado Department of Corrections Reach Historic
                            Settlement to Treat all Colorado Prisoners with Hepatitis C,”
                            September 12, 2018 (available at
                            https://www.aclu.org/news/aclu-and-colorado-department-
                            corrections-reach-historic-settlement-treat-all-colorado-prisoners,
                            last accessed April 16, 2019, and attached as Exhibit 2).

                    b.      “Colorado Approves $41 million Settlement to Treat 2,200
                            Prisoners with chronic Hepatitis C,” Blair Miller,
                            TheDenverChannel.com, September 12, 2018, updated September 13,
                            2018 (available at
                            https://www.thedenverchannel.com/news/politics/colorado-
                            approves-41-million-settlement-to-treat-2-200-prisoners-with-
                            chronic-hepatitis-c, last accessed April 16, 2019, and attached as
                            Exhibit 2).

                    c.      “5,000 Inmates with Hepatitis C Sued Pa. Prisons. Now, They’re
                            on Their Way to Getting Treatment,” Samantha Melamed,
                            philly.com, updated November 20, 2018 (available at
                            https://www.philly.com/philly/news/hepatitis-c-prison-
                            treatment-pennsylvania-department-corrections-david-rudovsky-
                            settlement-20181119.html, last accessed April 16, 2019, and
                            attached as Exhibit 3).

                    d.      “PA DOC Agrees to Treat All Inmates with Hepatitis C,” Kairys,
                            Rudovsky, Messing, Feinberg & Lin, November 20, 2018 (available at
                            https://www.krlawphila.com/pa-doc-agrees-to-treat-all-inmates-
                            with-hepatitis-c/, last accessed April 16, 2019, and attached as
                            Exhibit 4).

                    e.      “Pa. Department of Corrections to Provide Costly Hepatitis C
                            Treatment to Nearly 5,000 Inmates,” Bobby Allyn, WHYY.org,
                            November 19, 2018 (available at https://whyy.org/articles/pa-
                            department-of-corrections-to-provide-costly-hepatitis-c-treatment-
                            to-nearly-5000-inmates/, last accessed April 16, 2019, and
                            attached as Exhibit 5).

            3.      Finally, Plaintiffs are aware of a settlement agreement in Fowler, et al. v.

     Turco, et al., 1:15-CV-12298­NMG, United States District Court for the District of

     Massachusetts, settlement agreement approved on June 29, 2018. In this similar class

     action, defendant Massachusetts prison officials agreed to:

                    a.      Treat all inmates with fibrosis ≥ F2, or APRI ≥ 1.0 within 18



                                                   2
Case 1:17-cv-00289-JMS-MJD Document 227 Filed 04/16/19 Page 3 of 3 PageID #: 2974




                          months.

                   b.     After the initial 18-month period, any inmate who progressed to ≥

                          F3, would be treated within 3 months; APRI ≥ 1.5 within 6

                          months; and APRI ≥ 1.0 (or any F2) within 12 months.

                   c.     Inmates who do not qualify for treatment are restaged every six

                          months.

     WHEREFORE, Plaintiffs, by counsel provide their notice of supplementation of record.

                                                Respectfully submitted,

                                                FINDLING PARK CONYERS WOODY
                                                 & SNIDERMAN, PC

                                                s/ Mark W. Sniderman
                                                Mark W. Sniderman

                                                One of the Attorneys for Plaintiffs

     FINDLING PARK CONYERS WOODY & SNIDERMAN, PC
     151 N. Delaware St., Ste. 151
     Indianapolis, IN 46204
     (317) 231-1100 T
     (317) 231-1106 F
     msniderman@findlingpark.com




                                               3
